NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SIR GIORGIO SANFORD CLARDY,                     No.    18-35826

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00503-CL

 v.
                                                MEMORANDUM*
GARTH GULICK, Dr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Sir Giorgio Sanford Clardy, an Oregon state prisoner, appeals pro se from

the district court’s summary judgment for failure to exhaust administrative

remedies in his 42 U.S.C. § 1983 action alleging deliberate indifference. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a ruling



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on a motion to strike. Fed. Sav. & Loan Ins. Corp. v. Gemini Mgmt., 921 F.2d 241,

244 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying Clardy’s motion to

strike because the answer was timely served. See Fed. R. Civ. P. 6(b)(1)(A) (the

district court may modify the time by which any act required by the Federal Rules

of Civil Procedure is due); Fed. R. Civ. P. 12(a)(1) (discussing time limits for

filing responsive pleadings); Tindall v. First Solar Inc., 892 F.3d 1043, 1048 (9th

Cir. 2018) (the district court may grant motions for an extension of time upon a

finding of good cause).

      We do not consider matters, including the basis for summary judgment, not

specifically and distinctly raised and argued in the opening brief, or arguments and

allegations raised for the first time on appeal. See Padgett v. Wright, 587 F.3d 983,

985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    18-35826